Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10 and 13-20 in the reply filed on June 27, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner to find Inventions II and III.  This is not found persuasive because of the following.
Regarding the blow molding tool {Remarks, Page 6 Lines 6-12}, claim 11 has the blow molding tool as being capable of being able to make the container with a mouth portion.  The container for the blow molded container could be a box structure made in one piece.  
Regarding the method of making the container {Remarks, Page 6 Lines 13-17}, the method is not required of the container of Claim 1, only for the method to be capable or configured to be able to make the container.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, with there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 27, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figs. 9 and 23 have lines pointing to features with no reference numbers.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 and 13-20 are objected to because of the following informalities.  Appropriate correction is required.
Amended Claim 1 Line 2 could read, “…extending in a longitudinal direction (L) ….”
Amended Claim 1 Lines 9-10 could read, “…a wall of the container is curved …of the groove base of the groove.”
Claim 2 Line 3 could read, “…the at least one groove base ….”
Claim 3 Line 2, and Claim 13 Line 2 could read, “…a curvature of a line ….”
Claim 9 Line 2, and Claim 19 Line 2 could read, “…along the longitudinal direction (L) ….”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Amended Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 1 recites the broad recitation “…a circumferential angle is arranged between two …”, and the claim also recites “…in particular, adjacent standing feet …” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-10 and 13-20 are also rejected under §112(b) – indefiniteness, as being dependent from rejected base amended claim 1.
Claim 2 Line 3 recites “a circumferential angle….”  Is this the same circumferential angle in Claim 1?  
Re Claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “…a circumferential angle which is between 2.5º and 20º …”, and the claim also recites “…preferably between 5º and 15º…” which is the narrower statement of the range/limitation.
Re Claim 3, the claim recites, “…at least one groove base ….”  Is this the same groove base as in amended claim 1?
Re Claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “…changes in the groove base by less than 30% …” and the claim also recites “…preferably by less than 25%, preferably by less than 20% and particularly preferably by less than 15%” which is the narrower statement of the range/limitation.
Re Claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “…a surface region of the base section changes the orientation of its curvature …”, and the claim also recites “…in particular, is transferred from an outwardly curved region into an inwardly curved region …” which is the narrower statement of the range/limitation.
	Re Claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “…the container follows a spline of n-th degree at least in sections …” and the claim also recites “…and preferably substantially completely …” which is the narrower statement of the range/limitation.
	Re Claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitations “a section of a …” plus “…with a constant curvature into …” and the claim also recites “…preferably of each groove base” plus “preferably straight, section…” which are the narrower statements of the ranges/limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukobza (10,202,221).
Re Amended Claim 1, Boukobza – a petaloid base on a plastic container – discloses a plastic container [1, Col. 2 Lines 29-33] having a base region [3], a main body [2] extending in the longitudinal direction of the plastic container to said base region and a mouth region with a container mouth [Fig. 1], with the mouth region adjoining said main body in the longitudinal direction at least indirectly, wherein the base region has at least three standing feet [5, Fig. 2, Col. 3 Lines 44-49], wherein at least one groove [13] having a groove base [20] extending in the circumferential direction over a circumferential angle is arranged between two, in particular adjacent standing feet [Fig. 2], wherein the container is formed in one piece, wherein a wall of the container is curved inwards at least in sections in the region of the groove base of a groove [15, Fig. 5, Col. 3 Lines 36-42].
Re Claim 3, Boukobza discloses the curvature of a line formed along the base region, which extends from a standing foot or a standing region surrounding a standing foot over at least one groove base, changes in the groove base by less than 30% [Col. 2 Lines 6-8].
Re Claim 4, Boukobza discloses the wall of the container is curved inwards at least in sections in a laterally adjacent region of a geometric centre of the groove base [Fig. 2].
Re Claim 5, Boukobza discloses the wall of the container is curved inwards at least in sections along a geometric centre of the groove base [Fig. 2].
Re Claim 6, Boukobza discloses a width of the groove base increases outwards in a radial direction of the container [Fig. 2].
Re Claim 7, Boukobza discloses a region of the base section, which region is arranged between a standing foot and a groove base, merges in a tangent-continuous [17] and/or curvature-continuous manner into the groove base [Fig. 2].
Re Claim 8, Boukobza discloses at least one line which runs in the radial direction, runs on the surface and runs at least in sections through a groove base, has an inflection region in which a surface region of the base section changes the orientation of its curvature and, in particular, is transferred from an outwardly curved region into an inwardly curved region [between 14 and 15, Fig. 5].
Re Claim 9, Boukobza discloses a groove basic cross-sectional contour with a cross-section along the longitudinal direction of the container follows a spline [14] of n-th degree at least in sections [Fig. 2].
Re Claim 10, Boukobza discloses a section [11] of a and preferably of each groove base, which can be described by a spline, merges continuously and/or with a constant curvature into a, and preferably straight, section [12] of the base region, which section adjoins the spline [Fig. 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. (DE 102013110139) [Schuster] in view of Boukobza.
Re Amended Claim 1, Schuster – a plastic container with a footed base – discloses a plastic container [1, Paragraph 54 Lines 1-2] having a base region [2], a main body [14] extending in the longitudinal direction of the plastic container to said base region and a mouth region [12] with a container mouth [22], with the mouth region adjoining said main body in the longitudinal direction at least indirectly, wherein the base region has at least three standing feet [Figs. 5a and 5b], wherein at least one groove [6] having a groove base [20] extending in the circumferential direction over a circumferential angle is arranged between two, in particular adjacent standing feet [Paragraph 17], wherein the container is formed in one piece.
Schuster does not expressly disclose that a wall of the container is curved inwards at least in sections in the region of the groove base of a groove; however, Boukobza discloses a base portion [Boukobza, 3] wherein a wall of the container is curved inwards at least in sections in the region of the groove base of a groove [Boukobza, 15, Fig. 5, Col. 3 Lines 36-42].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the wall structure of the base with curved region in the groove base.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the wall structure of the Schuster container with the wall of the container curved inward in sections of the region of the groove base, before the effective filing date of the invention with predictable and obvious results, for the container bottom to have improved resistance to deformation [Boukobza, Col. 1 Lines 63-67].
Re Claim 2, Schuster in view of Boukobza discloses the claimed invention according to amended claim 1 above; further, the combination discloses at least one groove base has a circumferential angle which is between 2.5º and 20º [Schuster, Paragraph 17].
Re Claim 13, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses the curvature of a line formed along the base region, which extends from a standing foot or a standing region surrounding a standing foot over at least one groove base, changes in the groove base by less than 30% [Boukobza, Col. 2 Lines 6-8].
Re Claim 14, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses the wall of the container is curved inwards at least in sections in a laterally adjacent region of a geometric centre of the groove base [Boukobza, Fig. 2].
Re Claim 15, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses the wall of the container is curved inwards at least in sections along a geometric centre of the groove base [Boukobza, Fig. 2].
Re Claim 16, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses a width of the groove base increases outwards in a radial direction of the container [Boukobza, Fig. 2].
Re Claim 17, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses a region of the base section, which region is arranged between a standing foot and a groove base, merges in a tangent-continuous [Boukobza, 17] and/or curvature-continuous manner into the groove base [Boukobza, Fig. 2].
Re Claim 18, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses at least one line which runs in the radial direction, runs on the surface and runs at least in sections through a groove base, has an inflection region in which a surface region of the base section changes the orientation of its curvature and, in particular, is transferred from an outwardly curved region into an inwardly curved region [Boukobza, between 14 and 15, Fig. 5].
Re Claim 19, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses a groove basic cross-sectional contour with a cross-section along the longitudinal direction of the container follows a spline [Boukobza, 14] of n-th degree at least in sections [Boukobza, Fig. 2].
Re Claim 20, Schuster in view of Boukobza discloses the claimed invention according to claim 2 above; further, the combination discloses a section [Boukobza, 11] of a and preferably of each groove base, which can be described by a spline, merges continuously and/or with a constant curvature into a, and preferably straight, section [Boukobza, 12] of the base region, which section adjoins the spline [Boukobza, Fig. 2].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736